EX-10.1 2 ex10-1.htm EXHIBIT 10.1

Exhibit 10.1

 

FOURTH AMENDMENT TO THE

UNRESTRICTED AND OPEN LINE OF CREDIT

 

This Fourth Amendment to the Unrestricted and Open Line of Credit (the
“Amendment”) is made and effective as of July 28, 2016 (“Amendment Effective
Date”) by and between Flux Power, Inc., a California corporation (the
“Borrower”), and Esenjay Investments, LLC ( the “Lender”).

 

Pursuant to the terms and conditions hereof, the Amendment is hereby
incorporated into the 2012 Loan (as defined below) as if fully set forth
therein. Capitalized terms used herein and not otherwise defined shall have the
meaning assigned in the 2012 Loan (as defined below).

 

RECITALS

 

WHEREAS, Borrower and Lender have entered into that certain Unrestricted and
Open Line of Credit dated September 24, 2012, as subsequently amended by First
Amendment to the Unrestricted and Open Line of Credit dated October 16, 2013,
the Second Amendment dated December 29, 2015 and the Third Amendment to the
Unrestricted and Open Line of Credit effective as of March 29, 2016 (as amended
the “2012 Loan”) for aggregate line of credit in the amount of $3,500,000;

 

WHEREAS, as of the Amendment Effective Date, Lender has advanced to the Borrower
an aggregate of $1,200,000 under the 2012 Loan;

 

WHEREAS, the parties desires to amend the 2012 Loan pursuant to the terms and
conditions of this Amendment to extend the maturity date to January 31, 2018.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements set forth below, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

1.     Maturity Date. The Maturity Date referenced in the 2012 Loan is hereby
deleted in its entirety and shall, as of the Amendment Effective Date, be
amended to read in its entirety as follows:

 

“Maturity Date:          January 31, 2018”

 

2.      Except as amended hereby, all the terms of the 2012 Loan, as amended,
are hereby ratified and acknowledged as being in full force and effect.

 

3.      This Amendment may be executed in two counterparts, each of which shall
constitute an original and which, together, shall constitute one and the same
instrument. The parties may execute facsimile copies of this Amendment and
delivery by facsimile shall be deemed to be delivery of an executed Amendment.

 

1

Fourth Amendment to the Unrestricted and Open Line of Credit

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by its
authorized representative as of the date set forth above.

 

BORROWER

 

Flux Power, Inc.,

a California corporation

 

 

          /s/ Ronald Dutt                       

By:      Ronald Dutt                          

Title: Chief Executive Officer        

 

LENDER

 

Esenjay Investments, LLC,

 

 

          /s/ Howard Williams           

By:      Howard Williams             

Title: Treasurer                               

 

 

Agreed and consented.

 

Flux Power Holdings, Inc.,

a Nevada corporation

 

 

     /s/ Ronald Dutt                          

By:   Ronald Dutt                           

Title: Chief Executive Officer      

 

Dated: July 28, 2016

 

 

 

2

 

Fourth Amendment to the Unrestricted and Open Line of Credit